       Case 1:19-cv-00170-BLW Document 12-2 Filed 07/23/19 Page 1 of 3




Keely E. Duke
ISB #6044; ked@dukescanlan.com
Bryan A. Nickels
ISB #6432; ban@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 West River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone (208) 342-3310
Facsimile (208) 342-3299

Attorneys for Defendants Virginia Bond45
and Bond Law Chartered



                     IN THE UNITED STATES DISTRICT COURT FOR

                                    DISTRICT OF IDAHO


 RONALD VAN HOOK,

               Plaintiff,                      Case No. 1:19-CV-170-BLW

 vs.

 STATE OF IDAHO, IDAHO BAR                     DECLARATION OF KEELY E. DUKE
 ASSOCIATION, STEVEN FISHER AND                IN SUPPORT OF DEFENDANTS
 FISHER LAW FIRM, MARY GRANT,                  VIRGINIA BOND AND BOND LAW
 KIMBERLI STRETCH AND IDAHO                    CHARTERED’S MOTION TO
 LEGAL AID, VIRGINIA BOND AND                  DISMISS
 BOND LAW CHRATERED,                           (F.R.C.P. 12(b)(6))
 CHRISTOPHER D. BOYD AND/OR
 ADAMS COUNTY IDAHO, JOHN DOE(S)
 1-100, UNKNOW AGENTS (OF IDAHO
 THIRD JUDICIAL DISTRICT),

               Defendants.




DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS VIRGINIA BOND AND BOND
LAW CHARTERED’S MOTION TO DISMISS (F.R.C.P. 12(b)(6))- 1
        Case 1:19-cv-00170-BLW Document 12-2 Filed 07/23/19 Page 2 of 3



       I, Keely E. Duke, declare under penalty of perjury that:

       1.     I am the counsel for Defendants Virginia Bond and Bond Law Chartered. I submit

this Declaration in support of Defendants Virginia Bond and Bond Law Chartered’s Motion to

Dismiss. The information set forth below is based on my personal knowledge.

       2.     I certify that the Exhibits attached hereto are true and correct copies of the same.

       3.     Exhibit 1 is a copy of the Civil Complaint for Damages Motion for Writ of

Mandamus in Canyon County Case No. CV-2016-11807-C.

       4.     Exhibit 2 is a copy of the Memorandum Decision and Order Re: Defendants’

I.R.C.P. 12(b)(6) Motions to Dismiss dated March 9, 2017 in Canyon County Case No. CV-2016-

11807-C.

       5.     Exhibit 3 is a copy of the Memorandum Decision and Order Re: Steven Fisher’s

I.R.C.P. 12(b)(6) Motions to Dismiss dated May 26, 2017 in Canyon County Case No. CV-2016-

11807-C.

       5.     Exhibit 4 is a copy of the Order Granting Defendant Virginia Bond’s Motion to

Dismiss in Canyon County Case No. CV-2016-11807-C pursuant to Idaho Rule of Civil Procedure

12(b)(6).

       6.     Exhibit 5 is a copy of the Final Judgment in Canyon County Case No. CV-2016-

11807-C.

       DATED this 23rd day of July, 2019.



                                                 /s/Keely E. Duke
                                                  Keely E. Duke




DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS VIRGINIA BOND AND BOND
LAW CHARTERED’S MOTION TO DISMISS (F.R.C.P. 12(b)(6))- 2
        Case 1:19-cv-00170-BLW Document 12-2 Filed 07/23/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 23rd day of July, 2019, I electronically filed the
foregoing document with the US District Court. Notice will automatically be electronically
mailed to the following individuals who are registered with the US District Court’s CM/ECF
System for this action:

Howard A Belodoff      bevallen@idaholegalaid.org, howardbelodoff@idaholegalaid.org

Chris Kronberg     stephanie.wright@itd.idaho.gov, chris.kronberg@itd.idaho.gov

Michael J Kane     tpresler@ktlaw.net, mkane@ktlaw.net



And, I HEREBY CERTIFY that on the 23rd day of July, 2019,I caused to be served a true and
correct copy of the foregoing document to the following non-CM/ECF registered participants by
the method indicated below and addressed to the following:

  Ronald Van Hook                                             U.S. Mail, Postage Prepaid
  Gabrielle Van Hook                                          Hand Delivered
  Nathan Van Hook                                             Overnight Mail
  515 S. 11th Street, #3                                      Facsimile
  Payette, ID 83661                                           Email
  Pro Se Plaintiff




                                           /s/Keely E. Duke
                                           Keely E. Duke
                                           Bryan A. Nickels




DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS VIRGINIA BOND AND BOND
LAW CHARTERED’S MOTION TO DISMISS (F.R.C.P. 12(b)(6))- 3
